number release date id office uilc cca_2012110914082037 --------- from -------------------- sent friday november pm to --------------------- cc -------------------------------------- subject re form 870-pt language you determine partial agreement status on a year by year basis if a tefra agreement resolves all partnership items for a partnership year it is not a partial agreement for that year and the one year minimum period under section f will run one year from the date the agreement is signed for a future year where not all partnership items are being resolved you have a partial agreement in that case the normal tefra statute under section applies to both the settled and unsettled items for that year i r c f you could specify that the agreement constitutes a partial settlement for section f purposes for future years but constitutes a non-partial agreement as to partnership year sec_1 and if you resolve this in a closing_agreement for a particular taxpayer you don't need a form 870-pt
